Campbell, J.,
delivered the opinion of the court.
Upon the facts shown by this record the plaintiff should have judgment. The land was not redeemed. The effort of the defendant to redeem was ineffectual. The money sent for the purpose was not enough. The taxes of 1880 were then exigible, and their payment was necessary. It does not appear that any offer to redeem since the expiration of the year from the sale has been made, or that any tender of the required sum was ever made. Whether the former owner would be permitted to redeem after the year allowed for the exercise of that right, because of the misleading information given her by the auditor on the 9th of March, 1881, is not involved here. Upon the facts before us the plaintiff should have a recovery, and the defendant’s right to redeem upon payment of all proper charges on the land may be presented by a proper proceeding for that purpose.

Reversed and remanded for a new trial.